Title: From George Washington to Michael Cresap, 26 September 1773
From: Washington, George
To: Cresap, Michael

 

Sir,
Mount Vernon Septemr 26th 1773

In my Passage down the ohio in the Fall of the year 1770 I made choice of a piece of Land, being the first bottom on the So. East side the river above Capteening, as also a little above a place where the effects of a hurricane appear among the Trees, & opposite to a Creek on the other side near the upper end of the bottom, call’d Pipe Creek. The next Spring, when Capt: Crawford went down the Ohio to survey, I desired him to run out this Land for me, which he accordingly did, & returned me the Plat of it, as you may see by the inclosed copy, intending as soon as a Patent could be obtained, to apply for one. The Summer following, hearing that Doctor Brisco had taken possession of this bottom, (altho’ inform’d of my claim to it) I wrote him a letter, of which the inclos’d is a copy. And within these few days I have heared (the truth of which I know not) that you, upon the Doctors quitting of it, have also taken possession of it. If this Information be true, I own I can conceive no reason why you, or any other person should attempt to disturb me in my claim to this Land, as I have not, to my knowledge, injur’d, or attempted to injure, any other Man in his pretensions to Land in that Country, it is a little hard therefore upon me, that I cannot be allowed to hold this bottom (which is but a small one) in peace & quietness, ’till a legal right can be obtained, which I always have been, & still am ready to pay for, as soon as I know to what office to apply. I would feign hope that my information respecting your taking possession of this Land, is without foundation; as I should be sorry to enter into a litigation of this matter with you, or any other Gentleman; but as I conceiv’d that I had as good a right to make choice of this bottom, as any other person had; as I am sure that I am the first that did so, & have had it survey’d so as to ascertain the bounds, upwards of two years ago, I am resolved not to relinquish my claim to it. But if you have made any Improvements thereon, not knowing of my claim, I will very readily pay you the full value thereof, being Sir Your Most humble Servant

Go: Washington

